(Por la Corte, a propuesta del Juez Asociado Sr. Hutchison.)
Por Cuanto, los únicos supuestos errores señalados por el apelante son los siguientes:
“Primer error: Fué un abuso de discreción imponer las costas, desembolsos y honorarios de abogado en este caso al demandado.
“Segundo error: La corte cometió error al conceder $150 en este caso, como honorarios al abogado de los demandantes.”
*1030Por CUANTO, en la apelación interpuesta contra la sentencia dictada por la Corte de Distrito en el pleito principal, resuelto por este Tribunal en Hernández v. Otero, 40 D.P.R. 885, no se suscitó cuestión al-guna. en cuanto a la imposición de costas, desembolsos y honorarios de abogado, y la queja del demandado presentada por primera vez en la presente apelación de la resolución aprobando un memorándum de costas, viene demasiado tarde.
Por cuantío, no aparece demostrado en estos autos que la corte inferior cometiese error al apreciar y fijar el valor de los honorarios del abogado de los demandantes en la cantidad de $150.00.
Por tanto, se confirma 1a, resolución apelada que dictó la Corte de Distrito de San Juan con fecha 3 de junio de 1930, en el caso arriba expresado.